         Case 7:17-cr-00506-NSR Document 146 Filed 05/15/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                 United States Attorney
                                                 Southern District of New York

                                                 United States District Courthouse
                                                 300 Quarropas Street
                                                 White Plains, New York 10601


                                                 May 15, 2019

BY ECF

The Honorable Nelson S. Román
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Dimetri Mosely, Nicholas Harris, and Jaquez Hill,
              S1 17 Cr. 506 (NSR)

Dear Judge Román:

       The Government writes to inform the Court that the Government will not seek the death
penalty against defendants Dimetri Mosely, Nicholas Harris, and Jaquez Hill in this case.


                                          Respectfully submitted,

                                          GEOFFREY S. BERMAN
                                          United States Attorney


                                      by: /s/ Maurene Comey                      .




                                         Maurene Comey
                                         Christopher Clore
                                         Emily Deininger
                                         Assistant United States Attorneys
                                         (212) 637-2324

cc:    Counsel of Record (by ECF)
